 

Exhibit 10.2

 

GUARANTY

 

THIS GUARANTY dated as of August 26, 2019 (this “Guaranty”), is made by WALKER &
DUNLOP, INC. (the “Guarantor”) in favor of JPMORGAN CHASE BANK, N.A. (“JPM
Chase”).

 

Recitals

 

Pursuant to the First Amended and Restated Master Repurchase Agreement dated as
of August 26, 2019 (as supplemented, amended or restated from time to time, the
“Repurchase Agreement”) by and between JPM Chase and Walker & Dunlop, LLC (the
“Seller”) and Walker & Dunlop, Inc., as “Parent”, JPM Chase has agreed to
purchase certain Mortgage Loans from the Seller and the Seller has agreed to
repurchase such Mortgage Loans upon the terms and subject to the conditions set
forth therein.

 

It is a condition precedent to the obligation of JPM Chase to purchase Mortgage
Loans from the Seller under the Repurchase Agreement that Guarantor shall have
executed and delivered this Guaranty to JPM Chase.

 

Guaranty and Agreements

 

For good and valuable consideration, the receipt and sufficiency of which the
parties hereby acknowledge, the parties hereby agree as follows:

 

1.                  Defined Terms. All capitalized terms defined in the
Repurchase Agreement and used, but not defined differently, in this Guaranty
have the same meanings here as there.

 

“Guarantor”, “Guaranty” and “JPM Chase” are defined in the preamble.

 

“Expiration Date” is defined in Section 2(c).

 

“Foreign Buyer” is defined in Section 4(d)(ii)(4).

 

“Guarantor Event of Default” is defined in Section 11.

 

“Indirect” is defined in Section 4(c)(1).

 

“IRS” is defined in Section 4(d)(ii)(4).

 

“Material Adverse Effect” means (a) a material adverse change in the financial
condition of Guarantor since the effective date of the most recent financial
statements of Guarantor delivered to JPM Chase, (b) a material impairment of the
ability of Guarantor to perform under this Guaranty and to avoid a breach or
default hereunder or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability of this Guaranty against Guarantor.

 

“Obligations” means the obligations and liabilities of the Seller and Guarantor
to JPM Chase, including, without limitation, the obligations, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, or out of or in connection with the
Repurchase Agreement, this Guaranty, any other Transaction Document and any
other document made, delivered or given in connection therewith or herewith,
whether on account of covenants, Repurchase Prices, Margin Deficits, Price
Differential, Required Amounts, Income, escrow payments, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees and disbursements of counsel to JPM Chase that are required to be paid
by the Seller pursuant to the terms of the Transaction Documents) or otherwise.

 



 

 

 

“Other Taxes” is defined in Section 4(d)(ii)(2).

 

“Repurchase Agreement” and “Seller” are defined in the recitals.

 

“Taxes” is defined in Section 4(d)(ii)(1).

 

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Guaranty refer to this Guaranty as a whole and not to any
particular provision, and Section references are to Sections of this Guaranty
unless otherwise specified.

 

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

 

2.                  Guaranty.

 

(a)   Unconditional Payment Guaranty. Guarantor hereby unconditionally and
irrevocably guarantees to JPM Chase and its successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Seller of
the Obligations when due, whether at their stated maturity, by acceleration or
otherwise.

 

(b)   Costs of Enforcement and Collection. Guarantor further agrees to pay any
and all expenses (including, without limitation, all reasonable fees and
disbursements of counsel) which may be paid or incurred by JPM Chase in
enforcing any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
Guarantor under this Guaranty. This Guaranty shall remain in full force and
effect until the Obligations are paid in full, notwithstanding that from time to
time prior thereto the Seller may be free from any Obligations.

 

(c)   Liability Unaffected by Certain Payments; Guarantor Remains Liable. No
payment or payments made by Seller, Guarantor, any other guarantor or any other
Person, or received or collected by JPM Chase from Seller, Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
setoff or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations, shall be deemed to modify,
reduce, release or otherwise affect the liability of Guarantor hereunder.
Guarantor shall remain liable for the Obligations until (i) the Obligations are
satisfied and paid in full and (ii) the earlier to occur of (a) expiration of
the Repurchase Agreement and the other Transaction Documents or (b) termination
of the Repurchase Agreement and the other Transaction Documents (such date, the
“Expiration Date”), notwithstanding any payment or payments referred to in the
foregoing sentence other than payments made by Guarantor in respect of the
Obligations or payments received or collected from Guarantor in respect of the
Obligations.

 

(d)   Notify JPM Chase of Purpose of Payments Made. Guarantor agrees that
whenever, at any time, or from time to time, it shall make any payment to JPM
Chase on account of its liability hereunder, it will notify JPM Chase in writing
that such payment is made under this Guaranty for such purpose.

 



2

 

 

3.                  Representations, Warranties and Covenants of Guarantor.
Guarantor hereby represents, warrants and covenants (which representations and
warranties will be deemed republished concurrently with each purchase
Transaction under the Repurchase Agreement) that:

 

(a)   Organization and Good Standing.Guarantor is duly organized, validly
existing and in good standing under the laws of the State of Maryland, has full
legal power and authority to own its property and to carry on its business as
currently conducted, and is duly qualified to do business and is in good
standing in each jurisdiction in which the transaction of its business makes
such qualification necessary, except in jurisdictions, if any, where a failure
to be in good standing has no Material Adverse Effect. For the purposes hereof,
“good standing” includes qualification for any and all licenses and payment of
any and all taxes required in the jurisdiction of its organization and in each
jurisdiction in which Guarantor transacts business.

 

(b)   Authority and Capacity. Guarantor has all requisite power, authority and
capacity to enter into this Guaranty and to perform the obligations required of
Guarantor hereunder. This Guaranty constitutes a valid and legally binding
agreement of Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization, conservatorship and similar laws, and by equitable principles.
No consent, approval, authorization, license or order of or registration or
filing with, or notice to, any Governmental Authority is required under state or
federal law prior to the execution, delivery and performance of or compliance by
Guarantor with this Guaranty.

 

(c)   No Conflict. Neither the execution and delivery of this Guaranty, nor the
consummation of the transactions contemplated by this Guaranty, nor compliance
with its terms and conditions, shall conflict with or result in the breach of,
or constitute a default under, or result in the creation or imposition of (i)
any lien, charge or encumbrance of any nature upon the properties or assets of
Guarantor, (ii) any mortgage, indenture, deed of trust, loan or credit
agreement, other guaranty or other agreement or instrument to which Guarantor is
now a party or by which it is bound (other than this Guaranty) or (iii) any of
the terms, conditions or provisions of Guarantor’s charter or by-laws or any
similar organizational documents of Guarantor.

 

(d)   Performance. Guarantor does not believe, nor does Guarantor have any
reason or cause to believe, that Guarantor cannot perform each and every
covenant contained in this Guaranty.

 

(e)   Ordinary Course Transaction. Performance of Guarantor’s obligations under
this Guaranty is in the ordinary course of Guarantor’s business.

 

(f)    Litigation; Compliance with Laws. There is no Litigation pending or, to
Guarantor’s knowledge threatened, that might have a Material Adverse Effect.
Guarantor has not violated any Requirement of Law applicable to Guarantor that
could reasonably be expected to have a Material Adverse Effect.

 



3

 

 

(g)   Solvency. As of the date hereof and immediately after giving effect to
each Transaction under the Repurchase Agreement, the fair value of the assets of
Guarantor is greater than the fair value of Guarantor’s liabilities (including,
without limitation, contingent liabilities if and to the extent required to be
recorded as a liability on Guarantor’s financial statements in accordance with
GAAP), and Guarantor is not insolvent (as defined in 11 U.S.C. § 101(32)), is
able to pay its debts as they mature and does not have an unreasonably small
capital to engage in the business in which it is engaged and proposes to engage.
Guarantor does not intend to incur, or believe that it has incurred, debts
beyond its ability to pay as they mature. Guarantor is not contemplating the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of Guarantor or any of its assets.

 

(h)   Financial Condition. Guarantor’s balance sheet and statement of income and
cash flows heretofore furnished to JPM Chase fairly present in all material
respects the financial condition of Guarantor as of their respective dates and
the results of Guarantor’s operations for the periods ended on their respective
dates. As of such dates, Guarantor had no known material liabilities, direct or
indirect, fixed or contingent, matured or unmatured, or known material
liabilities for taxes, long-term leases or unusual forward or long-term
commitments not disclosed by, or reserved against on, said balance sheets and
related statements, and at the present time there are no material unrealized or
anticipated losses from any loans, advances or other commitments of Guarantor
except as heretofore disclosed to JPM Chase in writing. Said financial
statements were prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved. Since the date of the most recently-provided
financial statements, no event or events have occurred that have had a Material
Adverse Effect, nor is a Responsible Officer of Guarantor aware of any state of
facts particular to Guarantor that (with or without notice or lapse of time or
both) could reasonably be expected to have a Material Adverse Effect.

 

(i)     Regulation U. Guarantor is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any sales
made under the Repurchase Agreement will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock.

 

(j)     Investment Company Act. Guarantor is not required to register as an
“investment company” under the Investment Company Act of 1940, as amended.

 

(k)   Agreements. Guarantor is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement, instrument, or indenture which default would, or could reasonably be
expected to, have a Material Adverse Effect. No holder of any Debt of Guarantor
has given notice of any alleged default thereunder, or, if given, the same has
been cured or will be cured by Guarantor within the cure period provided
therein. No liquidation or dissolution of Guarantor and no receivership,
insolvency, bankruptcy, reorganization or other similar proceedings relative to
Guarantor or any of Guarantor’s property is pending or, to the knowledge of any
Responsible Officer of Guarantor, threatened.

 



4

 

 

(l)     Proper Names. Guarantor does not operate in any jurisdiction under a
trade name, division, division name or name other than those names previously
disclosed in writing by Guarantor to JPM Chase, and all such names are utilized
by Guarantor only in the jurisdiction(s) identified in such writing.

 

(m) Tax Returns and Payments. All material federal, state and local income,
excise, property and other tax returns known to Guarantor to be required to be
filed with respect to Guarantor in any jurisdiction have been filed on or before
the due date thereof (plus any applicable extensions); all such returns are true
and correct; all material taxes, assessments, fees and other governmental
charges upon Guarantor, and upon Guarantor’s property, income or franchises,
which are known to Guarantor to be due and payable have been paid, including,
without limitation, all FICA payments and withholding taxes, if appropriate,
other than those which are being contested in good faith by appropriate
proceedings, diligently pursued and as to which Guarantor has established
adequate reserves determined in accordance with GAAP consistently applied. The
amounts reserved, as a liability for income and other taxes payable, in the
financial statements described in Section 3(h) are sufficient for payment of all
material unpaid federal, state and local income, excise, property and other
taxes known to Guarantor, whether or not disputed, of Guarantor, accrued for or
applicable to the period and on the dates of such financial statements and all
years and periods prior thereto and for which Guarantor may be liable in
Guarantor’s own right or as transferee of the assets of, or as successor to, any
other Person.

 

(n)   Place of Business and Formation. The principal place of business of
Guarantor is 7501 Wisconsin Avenue, Suite 1200E, Bethesda, Maryland. As of the
date hereof, and during the four (4) months immediately preceding that date, (i)
the chief executive office of Guarantor and the office where Guarantor’s
financial books and records relating to Guarantor’s property and all contracts
relating thereto and all accounts arising therefrom are kept is and has been
located at that address.

 

4.                  Covenants of Guarantor. Guarantor hereby covenants with JPM
Chase as follows:

 

(a)   Maintenance of Existence; Conduct of Business. Guarantor will preserve and
maintain its corporate or other existence in good standing. Whether Guarantor is
a corporation, partnership, limited liability company or another type of entity,
Guarantor will (i) maintain all of Guarantor’s rights, privileges, licenses and
franchises necessary in the normal conduct of Guarantor’s business and conduct
such business in an orderly and efficient manner, (ii) keep adequate books and
records of Guarantor’s business activities and (iii) make no material change in
the nature or character of Guarantor’s business or engage in any business in
which Guarantor was not engaged on the date of this Guaranty.

 

(b)   Compliance with Applicable Laws. Guarantor will comply with the
requirements of all applicable laws, rules, regulations and orders of any
governmental authority, a breach of which could materially adversely affect
Guarantor’s business, operations, assets or financial condition, except where
contested in good faith and by appropriate proceedings, and with sufficient
reserves established therefor.

 



5

 

 

(c)   Notices. During the period of this Guaranty, Guarantor will promptly
notify JPM Chase of the occurrence of any of the following and provide such
additional documentation and cooperation as JPM Chase may request with respect
to any of the following:

 

(1)   Any merger, consolidation or reorganization of Guarantor;

 

(2)   any change of Guarantor’s name;

 

(3)   any significant adverse change in Guarantor’s financial position;

 

(4)   entry of any court judgment or regulatory order in which Guarantor shall
be required to pay a claim or claims which could reasonably be expected to have
a Material Adverse Effect;

 

(5)   the filing of any petition, claim or lawsuit against Guarantor which could
reasonably be expected to have a Material Adverse Effect;

 

(6)   the initiation of any investigations, audits, examinations or reviews of
Guarantor by an Agency, any local, state or federal agency relating to the
business operations of Guarantor (with the exception of normally scheduled
audits or examinations by Guarantor’s regulators) which could reasonably be
expected to have a Material Adverse Effect; or

 

(7)   the occurrence of any Guarantor Event of Default or the occurrence of any
default under this Guaranty and continuation thereof for five (5) days.

 

(d)   Payment of Debt, Taxes, Etc.

 

(i)                 Pay Taxes. Guarantor shall pay and perform all material
obligations and Debt of Guarantor in accordance with its terms, and pay and
discharge or cause to be paid and discharged all material taxes, assessments and
governmental charges or levies imposed on Guarantor or on its income, receipts
or properties, before the same shall become past due, as well as all lawful
claims for labor, materials or supplies or otherwise which, if unpaid, might
become a Lien or charge upon such properties or any part thereof; provided that
Guarantor shall not be required to pay obligations, Debt, taxes, assessments or
governmental charges or levies or claims for labor, materials or supplies for
which Guarantor shall have obtained an adequate bond or adequate insurance or
which are being contested in good faith and by proper proceedings that are being
reasonably and diligently pursued, if such proceedings do not involve any
likelihood of the sale, forfeiture or loss of any such property or any interest
therein while such proceedings are pending; and provided further that book
reserves adequate under GAAP shall have been established with respect thereto.

 



6

 

 

(ii)              Payments Free and Clear; Other Taxes; Indemnity; Foreign
Buyers; Provisions Survive Termination.

 

(1)   All payments made by Guarantor under this Guaranty shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities (including penalties, interest and additions to tax) with respect
thereto imposed by any Governmental Authority, excluding taxes imposed on (or
measured by) its net income (however denominated) or capital, branch profits
taxes, franchise taxes or any other tax imposed on the net income by the United
States, a state or a foreign jurisdiction under the laws of which JPM Chase is
organized or of its applicable lending office, or any political subdivision
thereof (collectively, “Taxes”), all of which shall be paid by Guarantor for
Guarantor’s own account not later than the date when due. If Guarantor is
required by Requirement of Law to deduct or withhold any Taxes from or in
respect of any amount payable hereunder, it shall: (a) make such deduction or
withholding; (b) pay the amount so deducted or withheld to the appropriate
Governmental Authority not later than the date when due; (c) deliver to JPM
Chase, promptly, original tax receipts and other evidence satisfactory to JPM
Chase of the payment when due of the full amount of such Taxes and (d) pay to
JPM Chase such additional amounts as may be necessary so that such JPM Chase
receives, free and clear of all Taxes, a net amount equal to the amount it would
have received under this Guaranty, as if no such deduction or withholding had
been made.

 

(2)   In addition, Guarantor agrees to pay to the relevant Governmental
Authority in accordance with all applicable Requirements of Law any current or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by the United States or any taxing
authority thereof or therein that arise from any payment made hereunder or from
the execution, delivery or registration of, or otherwise with respect to, this
Guaranty (“Other Taxes”).

 

(3)   Guarantor agrees to indemnify JPM Chase for the full amount of Taxes
(including additional amounts with respect thereto) and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
under this Guaranty, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, provided that JPM Chase
shall have provided Guarantor with evidence, reasonably satisfactory to
Guarantor, of payment of Taxes or Other Taxes, as the case may be.

 

(4)   Any assignee of JPM Chase that is not incorporated or otherwise created
under the laws of the United States, any State thereof, or the District of
Columbia (a “Foreign Buyer”) shall provide Guarantor with properly completed
United States Internal Revenue Service (“IRS”) Form W-8BEN or W-8ECI or any
successor form prescribed by the IRS, certifying that such Foreign Buyer is
entitled to benefits under an income tax treaty to which the United States is a
party which reduces the rate of withholding tax on payments of interest or
certifying that the income receivable pursuant to this Guaranty is effectively
connected with the conduct of a trade or business in the United States on or
prior to the date upon which each such Foreign Buyer becomes a purchaser of
Mortgage Loans under the Repurchase Agreement. Each Foreign Buyer will resubmit
the appropriate form on the earliest of (x) the third anniversary of the prior
submission or (y) on or before the expiration of thirty (30) days after there is
a “change in circumstances” with respect to such Foreign Buyer as defined in
Treas. Reg. Section 1.1441(e)(4)(ii)(D). For any period with respect to which a
Foreign Buyer has failed to provide Guarantor with the appropriate form or other
relevant document pursuant to this subparagraph (unless such failure is due to a
change in any Requirement of Law occurring subsequent to the date on which a
form originally was required to be provided), such Foreign Buyer shall not be
entitled to any “gross-up” of Taxes or indemnification under this Section 4(d)
with respect to Taxes imposed by the United States; provided that should a
Foreign Buyer which is otherwise exempt from a withholding tax, become subject
to Taxes because of its failure to deliver a form required hereunder, Guarantor
shall take such steps as such Foreign Buyer shall reasonably request to assist
such Foreign Buyer to recover such Taxes.

 



7

 

 

(5)   Without prejudice to the survival or any other agreement of Guarantor
hereunder, the agreements and obligations of Guarantor contained in this Section
4(d) shall survive the termination of this Guaranty. Nothing contained in this
Section 4(e) shall require JPM Chase to make available any of its tax returns or
other information that it deems to be confidential or proprietary.

 

(e)   Use of JPM Chase’s Name. Except to the extent otherwise required by
applicable law, Guarantor shall, and shall cause its Subsidiaries to, confine
its use of JPM Chase’s logo and the “JPMorgan” and “Chase” names to those uses
specifically authorized by JPM Chase in writing. None of Guarantor or its
Subsidiaries may use JPM Chase’s name or logo to obtain any mortgage-related
services without the prior written consent of JPM Chase.

 

(f)    Transactions with Affiliates. Guarantor will not and will not permit any
of its Subsidiaries to (i) enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service, with any of Guarantor’s Affiliates unless such transaction is
(a) otherwise permitted under this Guaranty or the Repurchase Agreement, (b) in
the ordinary course of Guarantor’s or such Subsidiary’s business and (c) upon
fair and reasonable terms no less favorable to Guarantor or such Subsidiary than
it would obtain in a comparable arm’s-length transaction with a Person that is
not an Affiliate or (ii) make a payment that is not otherwise permitted by this
Section 4(f) to any Affiliate.

 

(g)   Further Assurances. Guarantor agrees to do such further acts and things
and to execute and deliver to JPM Chase such additional assignments,
acknowledgments, agreements, powers and instruments as are reasonably required
by JPM Chase to carry into effect the intent and purposes of this Guaranty or to
better assure and confirm unto JPM Chase its rights, powers and remedies
hereunder.

 

5.                  Right of Setoff. Upon the occurrence of any Event of Default
or failure by the Seller to timely perform any of its Obligations as set forth
in the Repurchase Agreement, Guarantor hereby irrevocably authorizes JPM Chase
or any of its Affiliates at any time and from time to time without notice to
Guarantor, any such notice being expressly waived by Guarantor, to set off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by JPM Chase or any
of its Affiliates to or for the credit or the account of Guarantor, or any part
thereof in such amounts as JPM Chase may elect, against and on account of the
obligations and liabilities of Guarantor to JPM Chase hereunder and claims of
every nature and description of JPM Chase or any of its Affiliates against
Guarantor, in any currency, whether arising hereunder, under the Repurchase
Agreement or under any other Transaction Document, as JPM Chase may elect,
whether or not JPM Chase has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. JPM Chase
shall notify Guarantor promptly of any such setoff and the application made by
JPM Chase; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of JPM Chase and its
Affiliates under this Section are in addition to other rights and remedies
(including without limitation, other rights of setoff) which JPM Chase and its
Affiliates may have.

 



8

 

 

6.                  No Subrogation; Subordination of Intercompany Debt.

 

(a)   Notwithstanding any payment or payments made by Guarantor hereunder or any
setoff or application of funds of Guarantor by JPM Chase or any of its
Affiliates, Guarantor shall not be entitled to be subrogated to any of the
rights of JPM Chase against the Seller or any other guarantor or any collateral
security or guarantee or right of offset held by JPM Chase for the payment of
the Obligations, nor shall Guarantor seek or be entitled to seek any
contribution or reimbursement from the Seller or any other guarantor in respect
of payments made by Guarantor hereunder, until all amounts owing to JPM Chase by
the Seller on account of the Obligations are paid and satisfied in full and the
Repurchase Agreement is terminated. If any amount shall be paid to Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid and satisfied in full, such amount shall be held by Guarantor
in trust for JPM Chase, segregated from other funds of Guarantor, and, forthwith
upon receipt by Guarantor, shall be turned over to JPM Chase in the exact form
received by Guarantor (duly indorsed by Guarantor to JPM Chase, if required), to
be applied against the Obligations, whether matured or unmatured, in such order
as JPM Chase may determine.

 

(b)   Guarantor agrees that any and all claims of Guarantor against the Seller
or any other guarantor of all or any part of the Obligations (each an “Obligor”)
with respect to any Intercompany Debt (as hereinafter defined), or against any
of its properties shall be subordinate and subject in right of payment to the
prior payment, in full and in cash, of all Obligations; provided that, as long
as no Event of Default has occurred and is continuing, Guarantor may receive
payments of principal and interest from any Obligor with respect to Intercompany
Debt. Notwithstanding any right of Guarantor to ask, demand, sue for, take or
receive any payment from any Obligor, all rights, liens and security interests
of Guarantor, whether now or hereafter arising and howsoever existing, in any
assets of any other Obligor shall be, and are, subordinated to the rights of the
JPM Chase in those assets. Guarantor shall have no right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Obligations shall have been paid and
satisfied in full and the Repurchase Agreement has been terminated. If all or
any part of the assets of any Obligor, or the proceeds thereof, are subject to
any distribution, division or application to the creditors of such Obligor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved, or if substantially all of the assets of any such Obligor
are sold, then and in any such event (such events being each herein referred to
as an “Insolvency Event”), any payment or distribution of any kind or character
or such assets, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any indebtedness of any Obligor
to Guarantor (“Intercompany Debt”) shall, upon the occurrence and during the
continuance of an Event of Default, be paid or delivered directly to JPM Chase
for application to such of the Obligations as JPM Chase shall determine, whether
or not then due, until all of the Obligations shall have first been paid and
satisfied in full. Should any payment, distribution, security or instrument or
proceeds thereof be received by the Guarantor upon or with respect to the
Intercompany Debt after any Insolvency Event and before satisfaction of all of
the Obligations and the termination of the Repurchase Agreement, Guarantor shall
receive and hold the same in trust, as trustee, for the use and benefit of JPM
Chase, and shall forthwith deliver the same to JPM Chase, in precisely the form
received (except endorsed or assigned by the Guarantor where necessary), for
application to such of the Obligations as JPM Chase shall determine, whether
then due, and, until so delivered, the same shall be held in trust by the
Guarantor as the property of JPM Chase. If Guarantor fails to make any such
endorsement or assignment to JPM Chase, JPM Chase or any of its officers or
employees is irrevocably authorized to make the same. Guarantor agrees that
until the Obligations have been paid and satisfied in full and the Repurchase
Agreement has been terminated, Guarantor will not assign or transfer to any
Person (other than JPM Chase) any claim Guarantor has or may have against any
Obligor.

 



9

 

 

7.                  Amendments, Etc. with Respect to the Obligations. Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against Guarantor and without notice to or further assent by
Guarantor, any demand for payment of any of the Obligations made by JPM Chase
may be rescinded and any of the Obligations continued, and the Obligations, or
the liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, terminated, waived, surrendered or released by JPM
Chase, and the Repurchase Agreement and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as JPM Chase may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by JPM Chase for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. JPM Chase shall not have any obligation to protect,
secure, perfect or insure any lien at any time held by it as security for the
Obligations or for this Guaranty or any property subject thereto. When making
any demand hereunder against Guarantor, JPM Chase may, but shall be under no
obligation to, make a similar demand on the Seller or any other guarantor, and
any failure by JPM Chase to make any such demand or to collect any payments from
the Seller or any such other guarantor or any release of the Seller or such
other guarantor shall not relieve Guarantor of its obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of JPM Chase against Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

8.                  Waiver of Rights. Guarantor waives any and all notice of any
kind including, without limitation, notice of the creation, renewal, extension
or accrual of any of the Obligations, and notice of or proof of reliance by JPM
Chase upon this Guaranty or acceptance of this Guaranty; the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guaranty; and all dealings between the Seller and Guarantor, on the one hand,
and JPM Chase, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon this Guaranty. Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Seller or Guarantor with respect to the Obligations.
Guarantor waives every right and defense to which it may be entitled by virtue
of any suretyship or similar law, including, without limitation, failure of
consideration, fraud by or affecting any Person, usury, forgery, breach of
warranty, failure to satisfy any requirement of the statute of frauds, running
of any statute of limitation, accord and satisfaction and any defense based on
election of remedies of any type.

 



10

 

 

9.                  Guaranty Absolute and Unconditional. Guarantor understands
and agrees that this Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of the full and punctual payment and performance by the
Seller of the Obligations and not of their collection or collectability only and
is in no way conditioned upon any requirement that JPM Chase first attempt to
collect any of the obligations from the Seller, without regard to (a) the
validity, regularity or enforceability of the Repurchase Agreement or any other
Transaction Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by JPM Chase, (b) any defense, setoff, deduction,
abatement, recoupment, reduction or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Seller against JPM Chase or (c) any other circumstance whatsoever (with or
without notice to or knowledge of the Seller or Guarantor) that constitutes, or
might be construed to constitute, an equitable or legal discharge of the Seller
from the Obligations, or of Guarantor from this Guaranty, in bankruptcy or in
any other instance. When pursuing its rights and remedies hereunder against
Guarantor, JPM Chase may, but shall be under no obligation to, pursue such
rights, powers, privileges and remedies as it may have against the Seller or any
other Person or against the Mortgage Assets or any other collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by JPM Chase to pursue such other rights or remedies or to collect
any payments from the Seller or any such other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Seller or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve Guarantor of any
liability hereunder, and shall not impair or affect the rights, powers,
privileges and remedies, whether express, implied or available as a matter of
law or equity, of JPM Chase against Guarantor. This Guaranty shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon Guarantor and the successors and assigns thereof, and shall inure to
the benefit of JPM Chase, and its successors, indorsees, transferees and
assigns, until all of the Obligations and the obligations of Guarantor under
this Guaranty shall have been satisfied by performance and payment in full and
the Repurchase Agreement and the other Transaction Documents shall have been
terminated, notwithstanding that from time to time during the term of the
Repurchase Agreement the Seller may be free from any Obligations.

 

10.              Event of Default. If an Event of Default under the Repurchase
Agreement shall have occurred and be continuing, Guarantor agrees that, as
between Guarantor and JPM Chase, the Obligations may be declared to be due for
purposes of this Guaranty notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any such declaration as against
the Seller and that, in the event of any such declaration (or attempted
declaration), such Obligations shall forthwith become due by Guarantor for
purposes of this Guaranty.

 



11

 

 

11.              Guarantor Events of Default. The following events each
constitutes a “Guarantor Event of Default” which shall also be deemed to be an
Event of Default under the Repurchase Agreement:

 

(a)   Guarantor shall default in the payment of any amount required to be paid
by it under this Guaranty; or

 

(b)   any representation or warranty made by Guarantor in connection with this
Guaranty or contained herein is inaccurate or incomplete in any material respect
on or as of the date made or hereafter becomes untrue; or

 

(c)   Guarantor shall fail to observe or perform any duty, responsibility or
obligation contained in the Transaction Documents (other than the other
Guarantor Events of Default identified elsewhere in this Section 11) and such
failure to observe or perform shall continue unremedied for a period of five (5)
days; or

 

(d)   any Act of Insolvency by or in respect of Guarantor occurs; or

 

(e)   one or more judgments or decrees whose aggregate amount, net of any
amounts paid or fully covered by independent third party insurance as to which
the relevant insurance company does not dispute coverage, exceeds Thirty Million
Dollars ($30,000,000) are entered against Guarantor involving claims not paid or
not fully covered by insurance and all such judgments or decrees are not
vacated, discharged, or stayed or bonded pending appeal within thirty (30) days
from entry thereof; or

 

(f)    there is a default under any agreement, if any, that Guarantor or any of
its Affiliates or Subsidiaries has with JPM Chase or any of its Affiliates or
Subsidiaries in which the principal amount of Guarantor’s obligations exceeds
Thirty Million Dollars ($30,000,000); or

 

(g)   Guarantor fails to pay when due any other Debt whose aggregate principal
amount exceeds Thirty Million Dollars ($30,000,000) beyond any period of grace
provided, or there occurs any event of default under such Debt, if the effect of
such event of default is to cause, or to permit the holder or holders thereof
(or a trustee on behalf of such holder or holders) to cause, such Debt of
Guarantor to become or be declared due prior to its stated maturity (upon the
giving or receiving of notice, lapse of time, both, or otherwise); or

 

(h)   any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the assets of Guarantor, and such action shall not have been
discontinued or stayed within thirty (30) days; or

 

(i)     this Guaranty ceases to be in full force and effect, or Guarantor’s
material obligations under this Guaranty shall cease to be in full force and
effect, or Guarantor shall contest the enforceability thereof; or

 

(j)     the initiation of any investigation of Guarantor by any state or federal
agency, that could reasonably be expected to have a material adverse effect on
Guarantor’s ability to perform its obligations under this Guaranty; or

 

(k)   any other event or events have occurred that have had a Material Adverse
Effect on Guarantor.

 



12

 

 

12.              Reinstatement. This Guaranty shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by JPM Chase upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Seller or Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Seller or Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

13.              Payments. Guarantor hereby guarantees that payments hereunder
will be paid to JPM Chase without deduction, abatement, recoupment, reduction,
setoff or counterclaim in U.S. Dollars in accordance with the wiring
instructions of JPM Chase.

 

14.              Notices. All notices, requests and other communications
provided for herein (including without limitation any modifications of, or
waivers, requests or consents under, this Guaranty) shall be given or made in
writing (including without limitation by email or telecopy) and delivered to the
intended recipient at the “Address for Notices” specified on the signature page
hereto; or, as to any party, at such other address as shall be designated by
such party in a written notice to each other party. All such communications
shall be deemed to have been received on the date delivered to or received at
the premises of the addressee.

 

15.              Severability. Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

16.              Integration. This Guaranty and the other Transaction Documents
represent the agreement of Guarantor with respect to the subject matter hereof
and thereof and there are no promises or representations by JPM Chase relative
to the subject matter hereof or thereof not reflected herein or therein.

 

17.              Amendments in Writing; No Waiver; Cumulative Remedies.

 

(a)   None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
Guarantor and JPM Chase; provided that any provision of this Guaranty may be
waived in writing by JPM Chase.

 

(b)   JPM Chase shall not be deemed by any act (except by a written instrument
pursuant to Section 17(a)), delay, indulgence, omission or otherwise be deemed
to have waived any right, power, privilege or remedy hereunder or to have
acquiesced in any Default or Event of Default, Guarantor Event of Default, or in
any breach of any of the terms and conditions hereof. No failure to exercise,
nor any delay in exercising, on the part of JPM Chase, any right, power, remedy
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power, remedy or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by JPM Chase of any right, power, privilege or remedy
hereunder on any one occasion shall not be construed as a bar to any right,
power, privilege or remedy which JPM Chase would otherwise have on any future
occasion.

 



13

 

 

(c)   The rights, powers, privileges and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights, powers, privileges or remedies provided by law.

 

18.              Subordination of Seller’s Obligations to Guarantor. Guarantor
agrees that if, for any reason whatsoever, Seller is now or hereafter becomes
liable, obligated or indebted to Guarantor, all such liabilities, obligations
and indebtedness, together with all interest thereon and fees and other charges
in connection therewith, and all liens, security interests, charges and other
security devices, shall at all times, be second, subordinate and inferior in
right of payment, in lien priority and in all other respects to the Obligations
and to all liens, collateral assignments, security interests and other security
devices or arrangements securing the Obligations.

 

19.              Section Headings. The section headings used in this Guaranty
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation of this Guaranty.

 

20.              Successors and Assigns. This Guaranty shall bind the successors
and permitted assigns of Guarantor and benefit JPM Chase and its successors and
assigns. This Guaranty may not be assigned or delegated by Guarantor without the
express written consent of JPM Chase in its sole discretion and any attempt to
assign, delegate or transfer this Guaranty without such consent shall be null
and void and of no effect whatsoever.

 

21.              Governing Law; Consent to Jurisdiction.

 

(a)               This Guaranty shall be governed by and construed in accordance
with the internal laws of the State of New York, but giving effect to federal
law applicable to national banks.

 

(b)               Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the United States
District Court for the Southern District Of New York and of any New York state
court sitting in the City of New York for purposes of all legal proceedings
arising out of or relating to this Agreement or the Transactions contemplated
hereby, or for recognition or enforcement of any judgment, and each Party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may (and any such claims, cross-claims or third party
claims brought against JPM Chase may only) be heard and determined in such state
court or, to the extent permitted by law, in such federal court. Guarantor
hereby irrevocably waives, to the fullest extent it may effectively do so, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Nothing in
this Section 21 shall affect the right of JPM Chase to bring any action or
proceeding against Guarantor or its Property in the courts of other
jurisdictions. Each Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each Party consents
to the service of any and all process in any such action or proceeding by the
mailing of copies of such process to it at its address for notices hereunder
specified in Section 15 of the Repurchase Agreement.

 



14

 

 

22.              WAIVER OF JURY TRIAL

 

EACH OF GUARANTOR AND JPM CHASE WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH SUCH PARTY (A) CERTIFIES THAT
NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 22.

 

23.              Joint and Several. If any other Person in any manner or by any
means or method also guarantees payment, performance or both payment and
performance, of any or all of the Obligations, Guarantor shall be jointly and
severally liable with such other Person for payment and performance of those
Obligations.

 

24.              Agents. JPM Chase may employ agents and attorneys-in-fact in
connection herewith and shall not be responsible for the negligence or
misconduct of any such agents or attorneys-in-fact selected by it in good faith.

 

25.              Counterparts. This Guaranty may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Guaranty by signing
any such counterpart.

 

(The remainder of this page is intentionally blank; counterpart signature pages
follow.)

 



15

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed and delivered as of the day and year first above written.

 

WALKER & DUNLOP, INC.JPMORGAN CHASE BANK, N.A.    By: /s/ Stephen P. TheobaldBy:
/s/ Lindsay Schelstrate Name: Stephen P. Theobald  Lindsay Schelstrate Title:
Executive Vice President and  Authorized Officer   Chief Financial Officer 
Address for Notices:
7501 Wisconsin Avenue, Suite 1200E
Bethesda, Maryland 20814
Attention: Stephen Theobald
Phone: (___) ___-_______
Fax: (___) ___-____
email: stheobald@walkerdunlop.comAddress for Notices:
JPMorgan Chase Bank, N.A.
(for mail, courier and fax deliveries)
712 Main Street, 5th Floor North
Houston, Texas 77002
Phone: (713) 216-3725
Fax: (713) 216-5570
email: Lindsay.r.schelstrate@jpmorgan.com

 

Counterpart signature page to Guaranty of Walker & Dunlop, Inc. to JPMorgan
Chase Bank, N.A.

 



 

 